Title: From George Washington to Thomas Jefferson, 22 November 1793
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            22d Novr 1793.
          
          I think Colo. Humphrey’s in one of his letters to you, refers to his to me, for some
            article of News. I see nothing therein that we have not had before; but send it
            nevertheless, for your perusal.
          Can any thing be said, or done, respecting the Marquis de la Fayette? I send the letter
            that you may give it another perusal. I send a letter
            also from a French Gentleman in New York offering his Services as Engineer &ca. We may want such characters! A civil answer therefore may
            not be amiss to give him, although he cannot be employed now, nor
            never indeed  he is well qualified.
          Are resignations deposited in the Office of State? If they are I send one just
              received. Yours always
          
            Go: Washington
          
        